         Case 7:19-cr-00609-KMK Document 43 1-11ea              U;j/;jU/L.L   t-'aye   J.   u,   J.
         Case 7:19-cr-00609-KMK Document 45 Filed 04/01/21 Page 1 of 1



                                   Green & Willstatter            MEMO ENDORSED
                                     ATTORNEYS AT LAW
                                   200MAMARONECK AVENUE
                                         SUITE 605
                               WHITE PLAINS, NEW YORK 1 0601

THEODORE S. GREEN                       (9 1 4) 948-5656
RICHARD 0 . WILLSTATTER               FAX (91 4) 948-8730             E-MAIL: THEOSGREEN@MSN .COM




March 30, 2021

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

              Re: United States v. Matthew DeGroat
                     l 9-cr-609 (KMK)

Dear Judge Karas:

       With regard to the sentencing of Matthew Degroat, scheduled for April 6, 2021, the defense
requests that this sentence be in person. Should an adjournment be required for this purpose, I
respectfully ask that the Court avoid the following dates or times: the morning of April 7 and 9,
April 12, the afternoon of April 21, and May 3.

                                            Very truly yours,

                                            Isl Theodore S. Green
                                            Theodore S. Green

cc: All counsel (by ECF)



                           d-12-               /-Uh ce. (,6 1/IJo
 r
 JJ/)am/£Jdl- .
          (JJCJJ!d--   M7
                                      Lum

                                  1 1;;
                                I/ -;l O        0;)   I al:        11- 5 b        fl ,uj

                                                 ··soQRo              ~
